UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the fiscal year ended July 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the transition period from to 0-11088 Commission file number ALFACELL CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2369085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Atrium Drive, Somerset, New Jersey (Address of principal executive offices) 08873 (Zip Code) Registrant’s telephone number, including area code:(732) 652-4525 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large Accelerated Filer []Accelerated Filer []Non-accelerated Filer[]Smaller Reporting Company[ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [ X ] The aggregate market value of the common stock, par value $.001 per share, held by non-affiliates based upon the reported last sale price of the common stock on January 31, 2009, the end of the registrant’s second fiscal quarter, was approximately $4,766,000.As of November 10, 2009 there were 47,313,880 shares of common stock outstanding. Documents Incorporated by Reference None EXPLANATORY NOTE Alfacell Corporation (the “Company” or “Alfacell” or “we” or “our”) is filing this Amendment No. 1 to its annual report on Form 10-K (the “Form 10-K/A”) for the fiscal year ended July 31, 2009 as originally filed with the Securities and Exchange Commission (“SEC”) on November 13, 2009 (the “Original Form 10-K”), to include the information required by Part III of Form 10-K.Other than the change on the cover of the Original Form 10-K to indicate that the Company’s Common Stock is registered pursuant to Section 12(g) of the Act, the change on the cover of the Original Form 10-K to indicate that the Company is a “Smaller Reporting Company” not a “Non-accelerated Filer” and the deletion of the reference on the cover of the Original Form 10-K to the incorporation by reference of Alfacell’s definitive proxy statement and as set forth in Part III below, no other changes are made to the Original Form 10-K.Our definitive proxy statement will not be filed with the SEC within 120 days after the end of our fiscal year July 31, 2009; therefore, we are filing this Form 10-K/A to provide the incorporated information within the required time period.Unless expressly stated, this Form 10-K/A does not reflect events occurring after the filing of the Original Form 10-K, nor does it modify or update in any way the disclosures contained in the Original Form10-K. TABLE OF CONTENTS PART III ITEM 10. Directors, Executive Officers and Corporate Governance 4 ITEM 11. Executive Compensation 10 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 ITEM 13. Certain Relationships and Related Transactions and Director Independence 26 ITEM 14. Principal Accounting Fees and Services 27 ITEM 15. Exhibits and Financial Statement Schedules 28 3 PARTIII ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Board of Directors Name Age Director Since Current Position With Company John P. Brancaccio 61 2004 Director Stephen K. Carter, M.D. 72 1997 Director Donald R. Conklin 73 1997 Director Charles Muniz(1) 55 2009 President, Chief Executive Officer, Chief Financial Officer and Director Kuslima Shogen(2) 64 1981 Director David Sidransky, M.D. 50 2004 Chairman of the Board Paul M. Weiss, Ph.D. 51 2003 Director Executive Officer Name Age Current Position With Company Officer Since (3) Charles Muniz(1) 55 President, Chief Executive Officer, Chief Financial Officer and Director 2009 (1)Mr. Muniz was elected as our Company’s President, Chief Operating Officer, Chief Financial Officer and Director on April 3, 2009 and entered into an employment agreement with the Company to serve as our President, Chief Executive Officer and Chief Financial Officer on October 19, 2009. (2)Ms. Shogen retired from her position as our Company’s Chief Executive Officer on March 31, 2009. (3)Officers of Alfacell hold office until their successors are elected and qualified or until their earlier removal, death or resignation. Business Experience of Directors and Executive Officers The Company’s Directors and Executive Officers have provided the following information about their principal occupation, business experience and other matters. Charles Muniz joined us on April 3, 2009 as our President, Chief Operating Officer and Chief Financial Officer and a member of our Board of Directors and entered into an employment agreement with the Company to serve as our President, Chief Executive Officer (“CEO”) and Chief Financial Officer on October 19, 2009.From 2007 until he joined Alfacell, Mr. Muniz was a consultant to a wide variety of clients focusing primarily on the strategic use of operations and technology.Prior to consulting, he was President and Chief Executive Officer of Digital Creations Corp., a company he founded which sold high-end systems, work stations, peripherals, networking and software products, from 1989 to 2007.Mr. Muniz attended Pace University in New York and majored in Business Administration. John P. Brancaccio joined the Board in January 2004.Mr. Brancaccio is the chief financial officer of Accelerated Technologies, Inc., an incubator for venture backed medical device companies.He also serves on the boards of Callisto Pharmaceuticals, Inc., Synergy Pharmaceuticals, Inc. and Xenomics, Inc., all of which are publicly traded biopharmaceutical companies where he is chairman of their respective audit committees and a member of their respective compensation and nominating committees.He was the secretary and treasurer of Memory Pharmaceuticals Corporation from December 2003 to March 2004 after serving in the capacity of their acting chief financial officer from May 2002 to December 2003.Prior to Memory Pharmaceuticals, Mr. Brancaccio held the positions of chief financial officer and chief operating officer of Eline Group, a publicly traded entertainment and media company, where he oversaw the roll up of several related companies into the group and completed private equity financing placements.Prior to joining Eline Group, he held a number of senior executive positions in public and private companies including Atlantic Pharmaceuticals, Zambon Corporation, Deven International and Health Learning Systems.During his tenure with these companies he participated in initial public offerings and negotiation of licensing and development agreements within both the pharmaceutical and biotechnology industries.He is a retired Certified Public Accountant and a graduate of Seton Hall University. 4 Stephen K. Carter, M.D., joined the Board in May 1997.Dr. Carter served as Senior Vice President of Research and Development for Boehringer-Ingelheim Pharmaceuticals from 1995 through 1997.Before this, he spent over 13 years with Bristol-Myers Squibb, an international leader in the development of innovative anti-cancer and anti-viral therapies.He held a variety of senior executive research and development positions while at Bristol-Myers, including serving for five years as Senior Vice President of worldwide clinical research and development of its Pharmaceutical Research Institute.From 1976 to 1982, he established and directed the Northern California Cancer Program.Prior to this, he held a number of positions during a nine-year tenure at the National Cancer Institute, including the position of Deputy Director at the National Institutes of Health.He served on the board of directors of Cytogen, Vion Pharmaceuticals and Emisphere Technologies, Inc. and was a member of the Scientific and Clinical Advisory Board of Sopherion Therapeutics, Inc.He has also been a member of the faculties of the medical schools of Stanford University, the University of California at San Francisco and New York University.Dr. Carter has published extensively on the development of anti-cancer drugs, was the co-founding editor of journals devoted to cancer therapeutics or immunology, and has served on the editorial boards of a number of additional journals dedicated to cancer treatment.He is a member of the American Society of Clinical Oncology, the American Association for Cancer Research and the Society of Surgical Oncology, as well as several other medical societies.Dr.
